DAVIS, Judge.
The State challenges the trial court’s order dismissing for lack of venue charges of trafficking in cocaine and conspiracy to traffic in cocaine filed against codefen-dants Hector Fernandez and Vincente Velasquez in circuit court case number 10-CF-18964.1 We agree with the trial court that the State did not establish venue in Hillsborough County. However, “[a]s a general principle, a transfer, rather than dismissal, is the preferred remedy for improper venue.” State v. Kotecki, 82 So.3d 1150, 1152 (Fla. 2d DCA 2012). Therefore, as we did in State v. Cisneros, 106 So.3d 42 (Fla. 2d DCA 2013), we reverse the dismissal of these charges and remand for transfer to a county of proper venue.
Reversed and remanded.
ALTENBERND and NORTHCUTT, JJ., Concur.

. We note that the State seems to put forth on appeal arguments regarding RICO offenses charged in circuit court case number 07-CF-35763. These arguments are not properly before this court in the instant appeal because the order dismissing those charges was entered October 10, 2010, and the State never appealed that order.